DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 24 November 2021.

Regarding Specification Amendment
The amendment to the specification has been considered and is acceptable.

Regarding Previous Claim Objections
Previous objection to claims 5 and 25 has been withdrawn in view of the amendment of the objected claims.

Regarding Previous Double Patenting
Previous rejection of claims 5, 22, 25, 29, 30, 33, 37, 50, 51 has not been withdrawn. Instant claims have not been amended and, despite co-pending application has been amended, the scope of the instant claims is still comprised within the scope of the co-pending application. Please, refer to the Double Patenting Rejection below.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
5, 12, 21-22, 25, 27-30, 33, 37, 42, 50-51, 56-57, 59-62 has been withdrawn in view of the amendment of the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 16-23] with respect to rejection of claims 21, 28, 29, 30, 33, 50, 57, 59 have been fully considered but are not persuasive.

Regarding claims 29, 30, 59, on page 16, Applicants argue that Buller and Kitado are not combinable references.
The Examiner respectfully disagrees with the Applicants’ arguments. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, both references, Buller and Kitado are related to physiological systems for determining temperatures [in at least Fig.1 for both references]. The instant claim 29 is not providing other than general and conventional features for determining the temperatures of individual nor for the alleged “non-invasive manner”. Claim 29 is just inputting several parameters (heart rate, skin temperature, activity data, ambient 

Also, on page 17, Applicants argue that Buller teaches away “from using an additional input parameter like skin temperature”.
The Examiner respectfully disagrees. In the combination of Buller and Kitado, Buller calculates a predicted temperature based on inputted temperature and heart rates [Fig. 1 – steps 105-120]. Then, Kitado teaches that the inputted temperature into discriminator 15 is a skin temperature 12 [Column 8 – Lines 14-25]. Hence, a person having ordinary skills in the art would recognize that both references are combinable for the purpose of not excluding the different types of temperatures [core and skin temperatures] when combining with other parameters such as the heart rate of the individual.

Also, on page 18, Applicants argue that Kitado’s and Buller’s temperature “detectors are not the same because in Buller it receives an actual core temperature measurement from the core temperature sensor 29”.
The Examiner respectfully disagrees. As a primary reference, Buller is being used for showing how predicted parameters (e.g. predicted core temperature 115-120 at Fig. 1) are being determined. As a secondary reference, Kitado is being used for 

Also, on pages 18-19, Applicants argue that “fitness levels not equal to activity levels”.
The Examiner respectfully disagrees. Claim 29 only recites “activity data of the individual” without further defining this feature. A person having ordinary skills in the art would recognize that fitness levels are being related to any action performed by a user to keep a good physical condition, thus related to activity data of the individual because the limitation, in general, is referring to data.
Even more, Buller discloses that, for the fitness levels, runner development data is considered [Paragraph 46]. Hence, Buller’s fitness levels are equivalent to the claimed activity levels.

Regarding claims 21 and 50, on pages 19-21, Applicants argue that “a heart rate is not a model parameter”.
The Examiner respectfully disagrees. For the estimation of the predicted temperatures, previous parameters values are used, including the error between the heart rate observation and the expected heart rate, as shown in Eq. 5 [Paragraph 36]. 

Regarding claims 28 and 57, on pages 20 and 22, Applicants argue that “the body temperature is not a model parameter”.
The Examiner respectfully disagrees. Similar as per claim 21, for the estimation of the predicted temperatures, it is actually considered previous body temperature [Paragraph 36]. Hence, body temperature is a model parameter.

Regarding claim 33, on page 21, Applicants argue that “Buller is silent regarding using environmental data to adjust the model”.
The Examiner respectfully disagrees. Claim 33 depends upon claim 30 which was rejected under the combination of Buller and Kitado. Hence, claim 33 is also rejected under this combination.
Since a person having ordinary skills in the art would recognize that, as in Kitado, several parameters are being inputted into the processor in Buller for determining the temperature [including environmental data], the individualized model disclosed by Buller [Paragraph 94] would also comprise the environmental data. In fact, for the Kalman filter model of this individualized model, environmental data is being considered as in Table 6.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-4, 6-11, 13-20, 23-24, 26, 31-32, 34-36, 38-41, 43-49, 52-55, 58 have been previously canceled. Claims 5, 22, 25, 29, 30, 37, 51, 59-62 have been amended. Thus, claims 5, 12, 21-22, 25, 27-30, 33, 37, 42, 50-51, 56-57, 59-62 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 5, 22, 25, 29, 30, 33, 37, 50, 51 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3, 5-8, 10, 12-14, 16, 19 of co-pending Application No. 17/034,785. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application and/or claim of the co-pending application merely broaden the scope of the claims of the co-pending applications and/or claims of the instant application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).

Instant 16327846
Co-pending 17034785
29. A method of estimating a body temperature of an individual, said method comprising:  5Atty. Docket No. TATRC 16-09 08 Appl. No. to be assigned receiving with a 


2. The method according to claim 1, wherein the physiological data includes a heart rate of the individual and activity data of the individual, and the estimated physiological condition and the measured physiological condition include the heart rate.

5. The method according to claim 1, wherein the environmental data includes ambient temperature and humidity, the estimated physiological condition includes an estimated heart rate, and the measured physiological condition includes a measured heart rate.

3. The method according to claim 2, wherein the activity data of the individual includes a running speed of the individual, an activity score of the individual, and/or an activity score determined by the processor by mapping a body acceleration into Metabolic Equivalent units using received 3-D body acceleration data of the individual from a wearable measuring device.
25. The method according to claim 29, wherein said receiving of the ambient temperature and the humidity includes: determining a location of the sensor with a GPS device; and querying an online resource with the location of the sensor to retrieve the ambient temperature and the humidity.
6. The method according to claim 1, wherein the environmental data is measured by the at least one sensor, and/or received from a query of an online resource with a location of the sensor to retrieve the environmental data where the location of the sensor is from a GPS device.

7. The method according to claim 1, wherein modifying at least one parameter includes learning a physiological response of the individual using the physiological data and the environmental data, and adjusting automatically the at least one parameter in the model to produce an individualized model.
29. A method of estimating a body temperature of an individual, said method comprising: receiving with a processor a heart rate of the individual, a skin temperature of the individual, and activity data of the individual from at least one sensor; receiving with the processor an ambient temperature and a humidity; inputting the received heart rate of the individual, the received skin temperature of the individual, the received activity data of the individual, the received ambient temperature, and the received humidity into a model operating on the processor, wherein the model generates an estimated body temperature, an estimated heart rate, and an estimated skin temperature; comparing by the processor the estimated heart rate and the estimated skin temperature to the received heart rate and the received skin temperature received from the at least one sensor; and modifying by a controller at least one parameter in the model when the difference between the estimated heart rate and the received heart rate is above a first threshold and/or when the estimated skin temperature and the received skin temperature is above a second threshold.
8. The method according to claim 1, wherein model parameters includes at least one of: a rate constant for a heart rate signal; a thermoregulatory rate constant for a core temperature signal; a rate of convective heat loss/gain from a skin compartment to an environment; a rate of heat loss to an environment due to sweat evaporation; a gain in heart rate due to physical activity; a rate of heat gain due to metabolic activity; and/or a rate of heat loss/gain from a core to a skin compartment.
22. The method according to claim 29, wherein the model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn the individual's response to environmental and exertional heat stresses.
10. The method according to claim 1, wherein the model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn the individual's response to environmental and exertional heat stresses.
30. A system for estimating a body temperature of an individual, said system comprising: at least one physiological sensor configured to measure physiological data including physical activity, a heart rate, and a skin temperature; at least one environmental sensor configured to measure 


13. The system according to claim 12, wherein said model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn the individual's response to environmental and exertional heat stresses.
33. The system according to claim 30 or 31, wherein the model uses the physiological data and the environmental data to learn a physiological response of the individual and automatically adjusts the at least one parameter in the model to produce an individualized model.
14. The system according to claim 12, wherein said model is configured to learn a physiological response of the individual based on the physiological data and the environmental data and automatically adjust one or more of the at least one parameter in said model to produce an individualized model.
50. The system according to claim 30, wherein said controller modifies one or more of: a thermoregulatory rate constant for a temperature signal; a rate of convective heat loss/gain from a skin compartment to an environment; a rate of heat loss to an environment due to sweat evaporation; a gain in heart rate due to physical activity; a rate of heat gain due to metabolic activity; and a rate of heat loss/gain from the estimated body 


19. The system according to claim 18, wherein said at least one sensor includes an acceleration sensor configured to measure a 3-D body acceleration of the individual, wherein said processor is configured to map the body acceleration into Metabolic Equivalent units to determine the activity score of the individual.


Hence, a person having ordinary skills in the art would recognize that the instant application is comprised within the scope of co-pending App. No.17034785.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 21, 22, 27-30, 33, 42, 50, 51, 56-57, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US Patent Application Publication No. 2014/0180027) in view of Kitado et al. (US Patent No. 5,441,476).

Regarding claim 29, Buller teaches a method of estimating a body temperature of an individual (Figs. 1-2), said method comprising:
receiving with a processor a heart rate of the individual (heart rate is received from a user [abstract | step 110]), a [(receiving core temperature [abstract | step 105]), and activity data of the individual from at least one sensor (although not explicitly recited, Buller further discloses that, the Kalman filter 215 in Fig. 2 is fed with fitness levels of the user [Paragraph 11]. Hence, a person having ordinary skills in the art would recognize that said fitness levels refer to activity data of the user);
[
inputting the received heart rate of the individual, the received [(fitness levels, heart rate, and temperatures are inputted into the model [Paragraph 11]. Additionally, the claim only recites “activity data of the individual” without further defining this feature. A person having ordinary skills in the art would recognize that fitness levels are being related to any action performed by a user to keep a good physical condition, thus related to activity data of the individual because the limitation, in general, is referring to data. Even more, Buller discloses that, for the fitness levels, runner development data is considered [Paragraph 46]. Hence, Buller’s fitness levels are equivalent to the claimed activity levels), [(calculation of predicted temperature is a model processing based on the received parameters [step 115]), wherein the model generates an estimated [(predicted temperature 115), [(predicted temperature 115);
[
.
However, Buller does not explicitly mention:
a) [receiving] skin [temperature of the individual]; receiving with the processor an ambient temperature and a humidity; [inputting] the received ambient temperature, and the received humidity; [generate an estimated] body [temperature]; [generate] an estimated heart rate, [generate an estimated] skin [temperature];
b) comparing by the processor the estimated heart rate and the estimated skin temperature to the received heart rate and the received skin temperature received from the at least one sensor; and
c) modifying by a controller at least one parameter in the model when the difference between the estimated heart rate and the received heart rate is above a first threshold and/or when the estimated skin temperature and the received skin temperature is above a second threshold.
Kitado teaches, in a similar field of endeavor of physiological systems, the following:
a) [receiving] skin [temperature of the individual] (Fig. 11 is a temperature ; receiving with the processor an ambient temperature and a humidity (ambient temperature 14 and humidity 26 are considered); the received ambient temperature, and the received humidity (ambient 14 and humidity 25 inputted into discriminator 15).
Although not explicitly recited about [generate an estimated] body [temperature]; [generate] an estimated heart rate, [generate an estimated] skin [temperature], Kitado, in Fig. 16 further includes a core temperature detector 30 as in Buller. The claimed features are basically different types of vital parameters to be inputted into a model for processing. Hence, as in Buller’s Fig. 1, where predicted core temperature 115 is determined, a person having ordinary skills in the art would recognize that more parameters (i.e. heart rates in Buller, and body and skin temperatures in Kitado) are also inputted into the model for further processing and obtaining estimated body and skin temperatures, as well as estimated heart rate.
b) comparing by the processor the estimated heart rate and the estimated skin temperature to the received heart rate and the received skin temperature received from the at least one sensor (therefore, based on the combination of both references, Buller further discloses the comparison between the received and the estimated parameters [Paragraph 9], where a person having ordinary skills in the art would recognize that said parameters comprise the heart rates and skin temperatures); and
c) modifying by a controller at least one parameter in the model when the difference between the estimated heart rate and the received heart rate is above a first threshold and/or when the estimated skin temperature and the received skin temperature is above a second threshold (Buller further discloses the continuously feedback estimation of temperatures based on a previous result, even when the difference between a newly estimated and previous estimated parameters exceeds a threshold [Paragraph 9]. Hence, a person having ordinary skills in the art would recognize that by inputting a previous estimation as a feedback on the model, parameters/rates are being modified).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) for the purpose of obtaining a more accurate temperature (Kitado – Column 1 – Lines 5-10).

Regarding claim 12, Buller further teaches the method according to claim 29, wherein the model includes a physiological mathematical model including: a first equation that relates the received activity data to the heart rate (equation 5 comprises heart rate and kt, where kt comprises variance [Paragraph 38], where said variance is related to fitness level, thus activity [Paragraph 45]), a second equation that relates the heart rate to the estimated body temperature (equation 5 [Paragraph 36]), and a third equation that relates the estimated body temperature to the estimated skin temperature (it is disclosed a relationship between core temperature and skin temperature [Paragraph 92], thus a person having ordinary skills in the art would recognize that the body temperature is applicable to the core 

Regarding claim 21, Buller further teaches the method according to claim 29, wherein said modifying of the at least one parameter in the model includes modifying one or more of: a rate constant for a heart rate signal; a thermoregulatory rate constant for the temperature signal; a rate of convective heat loss/gain from a skin compartment to an environment; a rate of heat loss to an environment due to sweat evaporation; a rate of heat gain due to metabolic activity; and a rate of heat loss/gain from the body temperature to a the skin compartment (as new predicted temperatures are determined based on previous values [Paragraph 9], a person having ordinary skills in the art would recognize that heart rates are being modified).

Regarding claim 22, Buller further teaches the method according to claim 29, wherein the model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn the individual's response to environmental and exertional heat stresses (it is disclosed the combination of physiological models with the Kalman filter for learning about the user, including thermoregulations and physiological stress [Paragraphs 48, 53, 95, 97]).

Regarding claim 27, Buller further teaches the method according to claim 29, further comprising sending data from the at least one sensor to an external computing device, wherein the processor and the controller are on the external computing device (it is disclosed that the measured parameters are being transmitted to external devices for the further processing, thus comprising the processor and controller [Paragraphs 9, 13, 33]).

Regarding claim 28, Buller further teaches the method according to claim 29, further comprising predicting a future body temperature of the individual based on the estimated body temperature and at least one additional estimated body temperature, the at least one estimated body temperature being generated after said modifying of at least one parameter in the model (further body temperature are constantly estimated based on feedback of the last generated parameter, thus being generated after the modifying the model [Paragraph 9]).

Regarding claim 30, Buller teaches a system for estimating a body temperature of an individual (Figs. 1-2), said system comprising:
at least one physiological sensor configured to measure physiological data including physical activity (although not explicitly recited, Buller further discloses that, the Kalman filter 215 in Fig. 2 is fed with fitness levels of the user [Paragraph 11]. Hence, a person having ordinary skills in the art would recognize that said fitness levels refer to activity data of the user. Additionally, the claim 29 only recites “activity data of the individual” without further defining this feature. A person having ordinary skills in the art would recognize that fitness levels are being related to any action performed by a user to keep a good physical condition, thus related to activity data of the individual because the limitation, in general, is referring to data. Even more, Buller discloses that, , a heart rate (heart rate is received from a user [abstract | step 110]), and a [(receiving core temperature [abstract | step 105]);
[
a processor connected to said at least one physiological sensor (processor 300 [Fig. 3D]) [(calculation of predicted temperature is a model processing based on the received parameters [step 115]), wherein the model generates an estimated [body] temperature (predicted temperature 115) 

wherein the model includes a physiological mathematical model including: a first equation that relates the physical activity to the heart rate (equation 5 comprises heart rate and kt, where kt comprises variance [Paragraph 38], where said variance is related to fitness level, thus activity [Paragraph 45]), a second equation that relates the heart rate to the body temperature (equation 5 [Paragraph 36]), and a third equation that relates the body temperature to an estimated skin temperature (it is disclosed a relationship between core temperature and skin temperature [Paragraph 92], thus a person having ordinary skills in the art would recognize that the body temperature is applicable to the core temperature).
However, Buller does not explicitly mention:
a) [measure] skin [temperature]; at least one environmental sensor configured to measure environmental data; [input] the environmental data;
b) an estimated physiological condition based on the physiological data and the environmental data, said processor compares the estimated physiological condition to a measured physiological condition in the physiological data;
c) a controller in communication with said processor, said controller modifies at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold.
Kitado teaches, in a similar field of endeavor of physiological systems, the following:
a) [measure] skin [temperature] (Fig. 11 is a temperature determiner, where for the determination of proper temperature for users, skin temperature 12 is considered [Column 8 – Lines 14-25]); at least one environmental sensor configured to measure environmental data (ambient temperature 14 and humidity 26 are considered); [input] the environmental data (ambient 14 and humidity 25 inputted into ;
Although not explicitly recited about b) an estimated physiological condition based on the physiological data and the environmental data, Kitado, in Fig. 16 further includes a core temperature detector 30 as in Buller. The claimed features are basically different types of physiological parameters to be inputted into a model for processing. Hence, as in Buller’s Fig. 1, where predicted core temperature 115 is determined, a person having ordinary skills in the art would recognize that more parameters (i.e. heart rates in Buller, and body and skin temperatures in Kitado) are also inputted into the model for further processing and obtaining estimated body and skin temperatures, as well as estimated heart rate.
said processor compares the estimated physiological condition to a measured physiological condition in the physiological data (therefore, based on the combination of both references, Buller further discloses the comparison between the received and the estimated parameters [Paragraph 9], where a person having ordinary skills in the art would recognize that said parameters comprise physiological ones);
c) a controller in communication with said processor, said controller modifies at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold (Buller further discloses the continuously feedback estimation of temperatures based on a previous result, even when the difference between a newly estimated and previous estimated parameters exceeds a threshold [Paragraph 9]. Hence, a person having ordinary skills in the art would recognize that by inputting a previous estimation as a feedback on the model, parameters/rates are being modified).


Regarding claim 33, Buller further teaches the system according to claim 30, wherein the model uses the physiological data and the environmental data to learn a physiological response of the individual and automatically adjusts the at least one parameter in the model to produce an individualized model (it is disclosed the personalization of models based on physiological responses from the individuals [Paragraph 94]. Additionally, since a person having ordinary skills in the art would recognize that, as in Kitado, several parameters are being inputted into the processor in Buller for determining the temperature [including environmental data], the individualized model disclosed by Buller [Paragraph 94] would also comprise the environmental data. In fact, for the Kalman filter model of this individualized model, environmental data is being considered as in Table 6).

Regarding claim 42, Buller further teaches the system according to claim 30, wherein the measured heart rate and the measured skin temperature are used to customize the model to the individual via a Kalman filter algorithm (different parameters, including heart rate and temperatures, are inputted into Kalman filter in step 215 at Fig. 2).

Regarding claim 50, Buller further teaches the system according to claim 30, wherein said controller modifies one or more of: a thermoregulatory rate constant for a temperature signal; a rate of convective heat loss/gain from a skin compartment to an environment; a rate of heat loss to an environment due to sweat evaporation; a gain in heart rate due to physical activity; a rate of heat gain due to metabolic activity; and a rate of heat loss/gain from the estimated body temperature to a the skin compartment (as new predicted temperatures are determined based on previous values [Paragraph 9], a person having ordinary skills in the art would recognize that heart rates are being modified).

Regarding claim 51, Buller further teaches the system according to claim 30, wherein the model includes a physiological mathematical model and a Kalman filter that feed information to one another to learn the individual's response to environmental and exertional heat stresses (it is disclosed the combination of physiological models with the Kalman filter for learning about the user, including thermoregulations and physiological stress [Paragraphs 48, 53, 95, 97]).

Regarding claim 56, Buller further teaches the system according to claim 30, further comprising a communications device connected to said at least one physiological sensor, said communications device configured to send data from said at least one physiological sensor and said at least one environmental sensor to an external computing device, wherein said processor and said controller are on said external computing device (it is disclosed that the measured parameters are being transmitted to external devices for the further processing, thus comprising the processor and controller [Paragraphs 9, 13, 33]).

Regarding claim 57, Buller further teaches the system according to claim 30, wherein said processor is configured to predict a future body temperature of the individual based on the estimated body temperature and at least one additional estimated body temperature, the at least one estimated body temperature being generated after said controller modifies of at least one parameter in the model (further body temperature are constantly estimated based on feedback of the last generated parameter, thus being generated after the modifying the model [Paragraph 9]).

Regarding claim 59, Buller teaches a method of estimating a body temperature of an individual (Figs. 1-2), said method comprising:
receiving physiological data from at least one sensor, the physiological data including at least one of a heart rate of the individual (heart rate is received from a user [abstract | step 110]), a [(receiving core temperature [abstract | step 105]), and activity data of the individual (although not explicitly recited, Buller further discloses that, the Kalman filter 215 in Fig. 2 is fed with fitness levels of the user [Paragraph 11]. Hence, a person having ordinary skills in the art would recognize that said fitness levels refer to activity data of the user. Additionally, the claim 29 only recites “activity data of the individual” without further , wherein the activity data of the individual includes at least one of a running speed of the individual and an activity score of the individual (for the development of the disclosure, activity such as running is considered [Paragraphs 8, 20]; thus a person having ordinary skills in the art would recognize that running speed is considered);
[
inputting the physiological data [(fitness levels, heart rate, and temperatures are inputted into the model [Paragraph 11]), wherein the model generates an estimated [(predicted temperature 115) [(equation 5 comprises heart rate and kt, where kt comprises variance [Paragraph 38], where said variance is related to fitness level, thus activity [Paragraph 45]), a second equation that relates heart rate to core body temperature (equation 5 [Paragraph 36]), and a third equation that relates core body temperature to skin temperature (it is disclosed a relationship between core ;
[
[].
However, Buller does not explicitly mention:
a) [receiving] skin [temperature of the individual]; receiving environmental data, the environmental data including at least one of ambient temperature and humidity; [input] the environmental data; an estimated physiological condition based on the physiological data and the environmental data;
b) comparing by a processor the estimated physiological condition to a measured physiological condition in the physiological data; and
c) modifying by a controller at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold.
Kitado teaches, in a similar field of endeavor of physiological systems, the following:
a) [receiving] skin [temperature of the individual] (Fig. 11 is a temperature determiner, where for the determination of proper temperature for users, skin temperature 12 is considered [Column 8 – Lines 14-25]); receiving environmental data, the environmental data including at least one of ambient temperature and humidity (ambient temperature 14 and humidity 26 are considered); [input] the environmental data (ambient 14 and humidity 25 inputted into discriminator 15).
Although not explicitly recited about b) an estimated physiological condition based on the physiological data and the environmental data, Kitado, in Fig. 16 further includes a core temperature detector 30 as in Buller. The claimed features are basically different types of physiological parameters to be inputted into a model for processing. Hence, as in Buller’s Fig. 1, where predicted core temperature 115 is determined, a person having ordinary skills in the art would recognize that more parameters (i.e. heart rates in Buller, and body and skin temperatures in Kitado) are also inputted into the model for further processing and obtaining estimated body and skin temperatures, as well as estimated heart rate.
b) comparing by a processor the estimated physiological condition to a measured physiological condition in the physiological data (therefore, based on the combination of both references, Buller further discloses the comparison between the received and the estimated parameters [Paragraph 9], where a person having ordinary skills in the art would recognize that said parameters comprise physiological ones); and
c) modifying by a controller at least one parameter in the model when the difference between the estimated physiological condition and the measured physiological condition is above a threshold (Buller further discloses the continuously feedback estimation of temperatures based on a previous result, even when the difference between a newly estimated and previous estimated parameters exceeds a threshold [Paragraph 9]. Hence, a person having ordinary skills in the art .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) for the purpose of obtaining a more accurate temperature (Kitado – Column 1 – Lines 5-10).

Claims 5 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US Patent Application Publication No. 2014/0180027) in view of Kitado et al. (US Patent No. 5,441,476) and further in view of McDonald et al. (US Patent Application Publication No. 2012/0078127).

Regarding claim 5, the combination of Buller and Kitado teaches all the limitations recited in claim 29.
However, the combination of Buller and Kitado does not explicitly mention further comprising: receiving a 3-D body acceleration of the individual from a wearable measuring device, mapping the body acceleration into Metabolic Equivalent units to determine an activity score of the individual where the activity data includes the activity score.
McDonald teaches, in a similar field of endeavor of physiological systems, the following:
further comprising: receiving a 3-D body acceleration of the individual from a wearable measuring device, mapping the body acceleration into Metabolic Equivalent units to determine an activity score of the individual where the activity data includes the activity score (it is disclosed a system where metabolic and activity parameters are determined from a three dimensional accelerometer and from wearable device 250 in Fig. 13 [abstract | paragraphs 5, 7, 55]; thus, a person having ordinary skills in the art would recognize that the transmitted activity data comprises the scores generated by the 3-D accelerometer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) by implementing a 3-D acceleration in connection with metabolic equivalent units (as taught by McDonald) for the purpose of properly relying on metabolic parameters (McDonald – Paragraph 2).

Regarding claim 37, the combination of Buller and Kitado teaches all the limitations recited in claim 30.
However, the combination of Buller and Kitado does not explicitly mention wherein the activity data of the individual includes an activity score of the individual, said at least one sensor includes a third sensor, said third sensor configured to measure a 3-D body acceleration of the individual, wherein said processor is configured to map the body acceleration into Metabolic Equivalent units to determine the activity score of the individual.
McDonald teaches, in a similar field of endeavor of physiological systems, the 
wherein the activity data of the individual includes an activity score of the individual, said at least one sensor includes a third sensor, said third sensor configured to measure a 3-D body acceleration of the individual, wherein said processor is configured to map the body acceleration into Metabolic Equivalent units to determine the activity score of the individual (it is disclosed a system where metabolic and activity parameters are determined from a three dimensional accelerometer and from wearable device 250 in Fig. 13 [abstract | paragraphs 5, 7, 55]; thus, a person having ordinary skills in the art would recognize that the transmitted activity data comprises the scores generated by the 3-D accelerometer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) by implementing a 3-D acceleration in connection with metabolic equivalent units (as taught by McDonald) for the purpose of properly relying on metabolic parameters (McDonald – Paragraph 2).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Buller (US Patent Application Publication No. 2014/0180027) in view of Kitado et al. (US Patent No. 5,441,476) and further in view of Rehman (US Patent Application Publication No. 2008/0224866).

Regarding claim 25, the combination of Buller and Kitado teaches all the 
However, the combination of Buller and Kitado does not explicitly mention wherein said receiving of the ambient temperature and the humidity includes: determining a location of the sensor with a GPS device; and querying an online resource with the location of the sensor to retrieve the ambient temperature and the humidity.
Rehman teaches, in a similar field of endeavor of sensing systems, the following:
wherein said receiving of the ambient temperature and the humidity includes: determining a location of the sensor with a GPS device; and querying an online resource with the location of the sensor to retrieve the ambient temperature and the humidity (it is disclosed a system where location of sensors are detected through GPS, where temperature history is retrieved [Paragraph 78]; thus, a person having ordinary skills in the art would recognize that the temperature and humidity parameters are being retrieved).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological system (as taught by Buller) by inputting and generating estimated parameters (as taught by Kitado) by retrieving temperature and humidity (as taught by Rehman) for the purpose of properly accessing history data (Rehman – Paragraph 5).

Allowable Subject Matter
Claims 60-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 13, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633